DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a list of the closest prior art: 
Mitsamumasu teaches: “The above-described first gear ratio GR1 and second gear ratio GR2 may be defined as follows. For example, the first gear ratio GR1 may be defined as a ratio of the total of the number of times or the frequency of the read process and the write process based on requests from the host H with respect to the total of the number of times or the frequency of the read process and the write process based on requests from the host H and the garbage collection process. Moreover, the second gear ratio GR2 may be defined as a ratio of the number of times or the frequency of the read process and the write process based on requests from the host H with respect to the total of the number of times or the frequency of the read process and the write process based on requests from the host H, the garbage collection process, and the refresh write process, etc.”  Mitsumasu paragraph 0125.  Mitsumasu does not expressly teach a “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X 
Post (US 2011/0055455) teaches modifying a ratio of time used for writes for garbage collection and host writes (or accesses).  Post does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Liang (US 2020/0401515, filed June 2019, different assignee) teaches the ratio of time used for garage collection instead of host writes.  Liang does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Hwang (US 2019/0196966, filed 2018, different assignee) teaches setting the time for garbage collection to be longer than a minimum time.  Hwang does not specifically discuss a ratio between reads and garbage collection operations and therefore cannot teach the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 
Kang (US 8,725,931) teaches modifying the ratio between host writes and garbage collection writes while excluding the effect of host reads.  But this is different than the combination of “memory controller is configured to determine the second amount of time TIME 2 on the basis of i) the performance drop value X and ii) a read time READ TIME, which is an amount of time spent to perform all user data reading operation since the first garbage collection was triggered, and wherein the second amount of time TIME 2, the performance drop value X and the read time READ TIME satisfy . . . X:(100-X) = (TIME 2):(READ TIME)” as recited in claims 6 and 12 (together with the other limitations incorporated by reference).  
Ebsen (US 2012/0278530) teaches: “Some memory access requests do not originate in the host 110 and instead are generated by the memory controller 120. For example, memory access requests associated with metadata processes and garbage collection processes can be generated in the memory controller 120.” Ebsen paragraph 0030.  “For example, a host write may only be serviced after three host reads have been serviced corresponding to a host write:host read ratio of 1:3.”  Ebsen paragraph 0041.  “FIG. 8 also illustrates the order in which the requests 810, 820 are serviced for the first memory unit queue set 840. The requests 810, 820 are serviced in an order based on the priority of the requests 810, 820 and the position of each request 810, 820 within its respective queue. In the case of FIG. 8, the priority ratio between host writes and host reads is 1:3 and the priority ratio between garbage collection requests and host-originated requests is 1:7. According to this priority scheme, one host write request is serviced for every three host read requests and one garbage collection request is serviced for every 7 host-originated requests 810.”  Ebsen paragraph 0064.  See also Ebsen figure 8. This does not teach a second amount of time (a time necessary to perform the second garage collection) based on the read time (or based on the performance drop value calculated using the read time).  Therefore Ebsen does 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Post (US 2011/0055455) and Chang (Real-Time Garbage Collection for Flash-Memory Storage Systems of Real-Time Embedded Systems, 2004)  
1. (Currently Amended) A memory system comprising: a memory device; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: 
determine a ratio of a first amount of time to a second amount of time as a target ratio value of garbage collection relative to all memory operation, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and the second amount of time being an amount of time necessary to perform the second garbage collection; determine the second amount of time to be equal to or longer than a minimum garbage collection operation time; (Post teaches: “For clarity, the first type of programming operation may be referred to sometimes as a "host programming" or "host write" operation, and the second type of programming operation may sometimes be referred to as a "GC programming" or "GC write" operation.” Post paragraph 0037. “Between programming each portion of the valid data, the memory interface may program new user data received from a file system or host. For example, the memory interface may alternate between performing at least one host programming operation to store new user data and performing at least one garbage collection programming operation to copy a portion of the programmed block's valid data.”   Post paragraph 0009. “For example, if 25% of a programmed block includes valid data and 75% includes invalid data, the memory interface may be configured to program one page worth of the valid data each time three pages worth of new user data is received from the file system or host. Thus, in some embodiments, the amount of valid data copied from a programmed block may be chosen such that the ratio of stored new user data to copied valid data is inversely proportional to the ratio of the amount of valid data to invalid data initially stored in the programmed block.”  Post paragraph 0012.  
Post does not expressly state that the target ratio between programming of pages from the host of programming of pages during garbage collection is a time period.  
Chang teaches: “Each periodic real-time task Ti is defined as a triple (cTi ; pTi ;wTi ), where cTi ; pTi ; and wTi denote the CPU requirements, the period, and the maximum number of  its page writes per period, respectively.  The CPU requirements ci consists of the CPU computation time and the °ash memory operating time: Suppose that task Ti wishes to use CPU for cTicpu Ti ¹s, read i pages from flash memory, and write j pages to flash memory in each period. The CPU requirements cTi can be calculated as ccpu Ti + i * tr +j * tw (tr and tw can be found in Table I). If Ti does not wish to write to flash memory, it may set wTi = 0.”  Chang page 5, section 3.2, continued onto page 6.  “Some advanced NAND flash memory had a native support for the atomic copying. The overhead of the atomic copying is significantly reduced since the operation can be done internally in “flash memory without the redundant data transfer between RAM and flash memory.”  Chang page 5, footnote 2.  “In this paper, we assume that each real-time task has a predictable behavior in the accessing of the corresponding meta-data so that we can focus on the real-time support issue for flash-memory storage systems.” Chang  page 6, second paragraph.  See Chang page 5 table 1 showing a page write to require a uniform amount of time (i.e. during garbage collection or host writes).   “For each real-time task Ti which may write to flash memory (wTi > 0), we propose to create a corresponding real-time garbage collector Gi. . . . Given a real-time task Ti = (cTi ; pTi ;wTi ) with wTi > 0, the corresponding real-time garbage collector is created as follows: [See equation 1 on page 7] ”  Chang page 7, section 3.3.1, first paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Chang as an instance of simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (substituting the time required for a number of page writes for the number of page writes themselves in setting the proportion of GC writes to host writes); The substituted components and their functions were known in the art (as shown in the cited portions of the references); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (on of ordinary skill could have substituted using times required for writes for the number of writes themselves and the result would have been predictable). See MPEP § 2143(I)(B).) and perform garbage collection by setting the first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the second amount of time which is equal to or longer than a minimum garbage collection operation time. (“For example, if 25% of a programmed block includes valid data and 75% includes invalid data, the memory interface may be configured to program one page worth of the valid data each time three pages worth of new user data is received from the file system or host. Thus, in some embodiments, the amount of valid data copied from a programmed block may be chosen such that the ratio of stored new user data to copied valid data is inversely proportional to the ratio of the amount of valid data to invalid data initially stored in the programmed block.”  Post paragraph 0012. With respect to the relationship between page writes and time for page writes, see Chang cited above.)
2. The memory system of claim 1, 
wherein the memory controller is further configured to trigger the second garbage collection when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold.  (See rejection of claim 1.)
3. The memory system of claim 1, wherein 
the memory controller is configured to determine a performance drop value X based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation 1] X: (100 - X) = (GC PERFORM) : (USER PERFORM).  (The equation appears to show the relationship between the proportion of time pages are being programmed from the host (user) and the proportion of time the pages are being programmed for garbage collection.  See rejection of claim 1 noting that Post teaches calculating a ratio between user (host) writes and GC writes.  Note also that the sum of host and GC writes total to 100% of writes so “100-X” represents the total writes minus the GC writes, which equals the user (host), or vice versa.)
4. The memory system of claim 3, wherein 
the memory controller is further configured to determine a first data size DATA SIZE 1, which is the size of data written in the memory device, by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device since the first garbage collection is triggered, and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 2] X: (100-X) = (DATA SIZE 1) : (DATA SIZE 2).  (See rejection of claim 3.  Note that flash is programmed in pages of a set size that take a set time to program.)
5. The memory system of claim 4, wherein 
the memory controller is configured to determine the second amount of time on the basis of a value obtained by dividing the first data size by a number of partial programs which represent a number of unit pieces of data that can be programmed in the memory device per a set amount of time.  (“Because 25% of the memory locations in block 410 may be reserved for GC data (e.g., valid data A), NVM interface 218 may be configured to program one page of GC data for every three pages of new user data that is programmed. To maintain this one-to-three host-to-GC ratio as block 410 is being filled, NVM interface 218 may alternate between performing host writes and GC writes. In particular, NVM interface 218 may perform multiple memory access iterations 602, 604, and 606. Each of the memory access iterations may include at least one host programming operation to program new user data into block 410 and at least one GC programming operation to program a portion of valid data A into block 410 at a ratio of or approximately equal to three pages of new user data to one page of GC data.”  Post paragraph 0057.)
7. A memory controller comprising: a memory interface configured to communicate with a memory device; (“An SSD can include a number of memory devices, including a number of dies or logical units (e.g., logical unit numbers or LUNs), and can include one or more processors or other controllers performing logic functions required to operate the memory devices or interface with external systems.” Liang paragraph 0007.) and a control circuit configured to control the memory device, wherein the control circuit is further configured to: determine a ratio of a first amount of time to a second amount of time as a target ratio value of garbage collection relative to all memory operation, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and the second amount of time being an amount of time necessary to perform the second garbage collection; determine the second amount of time to be equal to or longer than a minimum garbage collection operation time; and perform garbage collection by setting the first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the second amount of time which is equal to or longer than a minimum garbage collection operation time.  (See rejection of claim 1.)
8. The memory controller of claim 7, wherein the control circuit is further configured to trigger the second garbage collection when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold. (See rejection of claim 2.)
9. The memory controller of claim 7, wherein the control circuit is configured to determine a performance drop value X based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation l] X: (100 - X) = (GC PERFORM): (USER PERFORM). (See rejection of claim 3.)
10. The memory controller of claim 9, wherein the control circuit is further configured to determine a first data size DATA SIZE 1, which is a size of data written in the memory device, by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device since the first garbage collection is triggered, and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 2] X: (100-X) = (DATA SIZE 1): (DATA SIZE 2). (See rejection of claim 4.)
11. The memory controller of claim 10, wherein the control circuit is configured to determine the second amount of time on the basis of a value obtained by dividing the first data size by a number of partial programs when represent a number of unit pieces of data that can be programmed in the memory device per a set amount of time. (See rejection of claim 5.)
13. A method for operating a memory controller configured to control a memory device, the method comprising: determining a ratio of a first amount of time to a second amount of time as a target ratio value of garbage collection relative to all memory operation, wherein the first amount of time is a period of time between triggering of first garbage collection and triggering of second garbage collection, and the second amount of time being an amount of time necessary to perform the second garbage collection; determining the second amount of time to be equal to or longer than a minimum garbage collection operation time; and performing garbage collection by setting the first amount of time between the triggering of the first garbage collection and the triggering of the second garbage collection based on the target ratio value, and the second amount of time which is equal to or longer than a minimum garbage collection operation time. (See rejection of claim 1.)
14. The method of claim 13, wherein  the second garbage collection is triggered when the total sum of the size of user data written in the memory device, since triggering of the first garbage collection, becomes equal to or greater than a threshold. (See rejection of claim 2.)
15. The method of claim 13, wherein performance drop value X is determined based on a sum of resources used for garbage collection GC PERFORM and a sum of resources used to process user data USER PERFORM, and wherein the performance drop value X, the sum of resources used for garbage collection GC PERFORM and the sum of resources used to process user data USER PERFORM satisfy equation 1 below, [Equation l] X: (100 - X) = (GC PERFORM): (USER PERFORM). (See rejection of claim 3.)
16. The method of claim 15, wherein the determining of a second amount of time includes determining a first data size DATA SIZE 1, which is a size of data written in the memory device by the second garbage collection when the second garbage collection is performed, on the basis of i) the performance drop value X and ii) a second data size DATA SIZE 2, which is the total sum of the size of user data, requested by a host, written in the memory device after the first garbage collection is triggered and wherein the first data size DATA SIZE 1, the performance drop value X and the second data size DATA SIZE 2 satisfy equation 2 below, [Equation 21] X: (100-X) = (DATA SIZE 1): (DATA SIZE 2). (See rejection of claim 4.)



Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Rejections under § 112a:
All rejections under this section are withdrawn in response to claim amendments.  
Rejections under § 112b:
All rejections under this section are withdrawn in response to claim amendments.  
Rejections under § 103:
All rejections under this section are moot because all rejections to the amended claims rely on art which is not argued in applicant’s remarks. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139